      Case
        Case
           2:19-cv-00193-TBM-MTP
             2:20-cv-00151-KS-MTP Document
                                  Document167-2
                                           40 Filed
                                                 Filed
                                                    09/18/20
                                                       02/08/21Page
                                                                 Page
                                                                    1 of
                                                                       16of 6




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

RONNIE LOUIS MARVEL KAHAPEA                                                                        PLAINTIFF

V.                                                      CIVIL ACTION NO. 2:20-CV-00151-KS-MTP

PENNYMAC LOAN SERVICES, LLC, ET AL                                                               DEFENDANT


                            MEMORANDUM IN SUPPORT OF
                     PLAZA HOME MORTGAGE’S MOTION TO DISMISS



I.      INTRODUCTION

        After his action to enforce a $1.8 million sham arbitration award against PennyMac Loan

Services, LLC (“PennyMac”) and Plaza Home Mortgage, Inc. (“Plaza”) was dismissed by the

United States District Court for the District of New Mexico for lack of subject matter

jurisdiction, Ronnie Louis Marvel Kahapea (“Plaintiff”) filed the exact same suit in the United

States District Court for the Central District of California. That case was then transferred

Mississippi. Just as in the New Mexico case1, Plaintiff does not have a binding arbitration

agreement mandating dismissal for lack of subject matter jurisdiction. Additionally, and as

shown in more detail below, Plaintiff should also be sanctioned and barred from utilizing Federal

District Courts to perpetuate his fraudulent schemes in future filings.

II.     LEGAL PROCEEDINGS

        In this case, Plaintiff originally sought to confirm an arbitration award against PennyMac

and Plaza in the United States District Court for the Central District of California. [Dkt. 3]. It


1
 Both defendants had previously asked the transferring court to take judicial notice of the identical pleadings that
were filed in the United States District Court for the District of New Mexico and those motions are incorporated
herein by reference. See [Dkts. 13 and 17].



                                                           B
        Case
          Case
             2:19-cv-00193-TBM-MTP
               2:20-cv-00151-KS-MTP Document
                                    Document167-2
                                             40 Filed
                                                   Filed
                                                      09/18/20
                                                         02/08/21Page
                                                                   Page
                                                                      2 of
                                                                         26of 6




was then subsequently transferred to this Court. [Dkt. 26]. Prior to this transfer, both PennyMac

and Plaza filed their respective objections to Plaintiff’s motion to confirm an arbitration award.

See [Dkt. 16] and [Dkt. 7].2 The crux of Plaza’s objection was that Plaintiff failed to attach a

valid arbitration agreement to his motion to confirm. Despite repeated opportunities in various

courts to cure this deficiency, Plaintiff has been unable to do so because Plaza never agreed to

arbitrate any alleged disputes against him. For these same reasons Plaintiff will be unable to

obtain subject matter jurisdiction in this Court.

III.       STANDARD

           “A case is properly dismissed for lack of subject matter jurisdiction when the court lacks

the statutory or constitutional power to adjudicate the case.” Smith v. St. Jude Med., No. 1:15-

CV-263-KS-RHW, 2015 WL 9094383, at *1 (S.D. Miss. Dec. 16, 2015) (citing Hooks v.

Landmark Indus., Inc., 797 F. 3d 309, 312 (5th Cir. 2015)). “The burden of proof for a Rule

12(b)(1) motion to dismiss is on the party asserting jurisdiction.” Id. (citing Ramming v. United

States, 281 F. 3d 158, 161 (5th Cir. 2001)). “A rule 12(b)(1) motion should be granted only if it

appears certain that the plaintiff cannot prove a plausible set of facts that establish subject matter

jurisdiction.” Swofford v. United States, No. 5:16-CV-20-KS-MTP, 2016 WL 7187625, at *1

(S.D. Miss. Dec. 9, 2016) (citing Davis v. United States, 597 F. 3d 646, 649 (5th Cir. 2009)). “A

district court may dismiss a suit for lack of subject matter jurisdiction based on: ‘(1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the record; or

(3) the complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.’” Id. (quoting Williamson v. Tucker, 645 F. 2d 404, 413 (5th Cir. 1981)).




2
    These pleadings are each incorporated herein by reference.


                                                           2
      Case
        Case
           2:19-cv-00193-TBM-MTP
             2:20-cv-00151-KS-MTP Document
                                  Document167-2
                                           40 Filed
                                                 Filed
                                                    09/18/20
                                                       02/08/21Page
                                                                 Page
                                                                    3 of
                                                                       36of 6




IV.     ARGUMENT

        This Court lacks subject matter jurisdiction over this suit because there is no binding

arbitration agreement between the parties. Without one, there is no plausible set of facts that

Plaintiff can show that would establish jurisdiction to enforce an arbitration award. Additionally,

the Court should use its inherent power to sanction Plaintiff for filing this frivolous lawsuit and

further hold that Plaintiff should be unable to file any future lawsuits arising out of the so called

arbitration award at issue.

        A.       This Court lacks jurisdiction because there is no binding arbitration
                 agreement between the parties.

        The Federal Arbitration Act requires that any filing to confirm an arbitration award must

include a copy of the arbitration agreement between the parties. “The party moving for an order

confirming, modifying, or correcting an award shall, at the time such order is filed with the clerk

for the entry of judgment thereon, also file the following papers with the clerk: (a) The

agreement; the selection or appointment, if any, of an additional arbitrator or umpire; and each

written extension of the time, if any, within which to make the award.” 9 U.S.C.A. § 13 (a)

(emphasis added). See e.g. Teverbaugh v. Lima One Capital, LLC, No. CV219MC159KSMTP,

2020 WL 448259, at *2 (S.D. Miss. Jan. 28, 2020) (“Thus, in order to obtain confirmation,

Section 13 requires that the moving party file the agreement, the award, and each notice,

affidavit, or other paper used to confirm, modify or correct the award.”)

        In Teverbaugh, a plaintiff attempted to enforce an arbitration award issued by Sitcomm

Arbitration Association.3 The plaintiff failed to produce a written arbitration agreement in


3
  This Court noted in the Teverbaugh case that sham arbitration awards, such as the one we have here, were
prevalent within the federal judiciary system. See Teverbaugh, 2020 WL 448259, at *2 (“There has been a recent
rash of cases involving arbitration awards issued by arbitrators with SAA filed not only in this Court but also in
other jurisdictions.”) One of the cases cited by the Court as an example of these sham cases involved this Plaintiff,
Ronnie Kahapea.


                                                         3
     Case
       Case
          2:19-cv-00193-TBM-MTP
            2:20-cv-00151-KS-MTP Document
                                 Document167-2
                                          40 Filed
                                                Filed
                                                   09/18/20
                                                      02/08/21Page
                                                                Page
                                                                   4 of
                                                                      46of 6




support of her motion to enforce or confirm the so called arbitration award. Id. This Court held

that without the agreement, it was “unable to conclude that confirmation is proper.” Id. Similarly,

here, without supplying a copy of the purported agreement to arbitrate between the parties,

Plaintiff has no basis by which to claim that Plaza consented to arbitrate any alleged dispute with

him. Just as in Teverbaugh4, without a basis to arbitrate or for the award, this Court must dismiss

Plaintiff’s claims as lacking subject matter jurisdiction under the Federal Arbitration Act.

        B.       This Court should sanction plaintiff for seeking to use this Court to
                 perpetuate a fraudulent scheme to enforce sham arbitration awards.

        This Court should utilize its inherent powers to sanction Plaintiff for his willful abuse of

the judicial process in continually filing frivolous and fraudulent motions to enforce his sham

arbitration award.

                 Inherent power sanctions are essentially punitive, designed to penalize bad
                 faith abuses of the litigation process . . . Among the types of inherent
                 power sanctions that the court, in its discretion, may choose to impose are:
                 1. A fine. 2. An award of reasonable attorneys' fees and expenses. 3.
                 Disqualification of counsel. 4. Preclusion of claims or defenses or
                 evidence. 5. Dismissal of the action. 6. Entry of a default judgment. 7.
                 Suspension of counsel from practice before the court or disbarment. 8.
                 Vacatur of a judgment for fraud. 9. Injunctive relief limiting a person's
                 future access to the courts. 10. A contempt citation. 11. Permitting adverse
                 inference from document destruction.

Michael v. Boutwell, 138 F. Supp. 3d 761, 784 (N.D. Miss. 2015) (quoting Carroll v. Jaques, 926

F. Supp. 1282, 1288 (E.D. Tex. 1996)). Now, in the third Federal District Court, Plaza is yet

again having to expend resources and time to combat Plaintiff’s frivolous filings. The actions by

this Plaintiff of continuously filing motions to enforce sham arbitration awards are the epitome of

abusing the judicial process. Therefore, Plaza would request this Court utilize its inherent power

to sanction Plaintiff and prevent his future access to Courts so that he cannot continue to file
4
  Another similarity between the Teverbaugh case and this case is that the purported award failed to properly notify
the parties and the arbitration supposedly took place in Laurel, Mississippi. Id. This Court found that the award in
Teverbaugh was suspect for these reasons, and it should similarly do so here.


                                                         4
     Case
       Case
          2:19-cv-00193-TBM-MTP
            2:20-cv-00151-KS-MTP Document
                                 Document167-2
                                          40 Filed
                                                Filed
                                                   09/18/20
                                                      02/08/21Page
                                                                Page
                                                                   5 of
                                                                      56of 6




these frivolous actions.

V.       CONCLUSION

         For the foregoing reasons, and those set forth in the incorporated motions to dismiss

previously filed in the transferee court, this Court should dismiss this action for lack of subject

matter jurisdiction and sanction Plaintiff for his continued abuse of the judicial process against

Plaza.

         Dated: September 18, 2020.

                                                     Respectfully submitted,

                                                     PLAZA HOME MORTGAGE, INC.

                                                     By:    /s/ R. Lane Bobo
                                                            One of Its Attorneys
OF COUNSEL:

Sheldon G. Alston, MSB #9784
R. Lane Bobo, MSB #105263
BRUNINI, GRANTHAM, GROWER & HEWES, PLLC
190 East Capitol Street, Suite 100 (39201)
Post Office Box 119
Jackson, MS 39205-0119
Telephone: (601) 948-3101
Facsimile: (601) 960-6902
salston@brunini.com
lbobo@brunini.com




                                                5
    Case
      Case
         2:19-cv-00193-TBM-MTP
           2:20-cv-00151-KS-MTP Document
                                Document167-2
                                         40 Filed
                                               Filed
                                                  09/18/20
                                                     02/08/21Page
                                                               Page
                                                                  6 of
                                                                     66of 6




                                CERTIFICATE OF SERVICE

       I, R. Lane Bobo, hereby certify that I have this day electronically filed the foregoing

document with the Clerk of the Court using the ECF system which sent notification of such filing

to all counsel of record. Additionally, I hereby certify that I have this day served via certified

mail a true and correct copy of the above on the following pro-se Plaintiff:

       Ronnie Louis Marvel Kahapea
       P.O. Box 875
       Volcano, HI 96785

       Dated: September 18, 2020.

                                                             /s/ R. Lane Bobo
                                                             R. LANE BOBO




                                                 6
